Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 324/2021 has been entered.
 
Claims 4, 5, 7-9, 11, 12, 15, 16, 19-24 are pending. Claims 19-24 are new.  

See Interview summary 4/15/2021.

Amendments to claims and applicants persuasive arguments overcome the previously presented rejections.  
Closest art US 9933417 & US 9139868 for non-deuterated version of the instantly claimed compounds. 

EXAMINER’S AMENDMENT
effrey Mckinney on 4/20/2021.
DELETE	Claims 4, 5, 7-9, 11, 12, 15, 16, 19-21 

REPLACE 	Claim 22, lines 1, 2 
“
    PNG
    media_image1.png
    63
    559
    media_image1.png
    Greyscale
”  WITH –A compound selected from the following group of compounds-- 

REPLACE 	Claim 23, lines 1, 2 
“
    PNG
    media_image1.png
    63
    559
    media_image1.png
    Greyscale
”  
WITH –A compound selected from the following group of compounds—

REPLACE 	Claim 24, lines 1, 2 
“
    PNG
    media_image1.png
    63
    559
    media_image1.png
    Greyscale
”  WITH –A compound selected from the following group of compounds--

Claims 22-24 are allowed. 

Note the claims 22-24 are in the front part of papers filed: Remarks 3/24/2021 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625